Per Curiam.
This is a companion case to State v. Mpls. & Northern Elevator Co. (just decided by this court), 17 N. D. 23, 114 N. W. 482. The facts differ from that case only as to the place of the shipment and sale of the grain. As alleged in the information, the shipment was made to and the grain sold at Anoka, in the state of Minnesota, and that, under the law of that state providing for *32the official inspection and weighing of grain, no provision is made for the official inspection or weighing of grain at said place. Following the construction of chapter 113, p. 167, Laws of 1907, adopted in the recent case above referred to, we hold that the facts alleged in the information do not state a public offense under said act.
(114 N. W. 485.)
The judgment is therefore reversed, and the district court is directed to dismiss the action.